COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION TO SUPPLEMENT CLERK’S RECORD

Appellate case name:         Mahamet Keita v. The State of Texas

Appellate case numbers:      01-20-00176-CR, 01-20-00177-CR

Trial court case number:     1595699, 1595698

Trial court:                 248th District Court of Harris County

        On June 3, 2021, the Court abated these two appeals and remanded them to the trial
court for further proceedings concerning an apparently defective certification of appellant’s
right of appeal. The Court ordered the trial court to conduct a hearing with the parties and
their counsel and, after the hearing, to execute an amended certification and to make certain
findings and recommendations in each appeal. The Court further ordered the district clerk
to file a supplemental clerk’s record in each appeal containing the trial court’s amended
certification, findings, and any other orders within ten days of the trial court’s hearing. The
record on appeal indicates that the trial court held the hearing on June 14, 2021. Thus, the
supplemental clerk’s record was due on June 24, 2021. To date, the supplemental clerk’s
record has not been filed in either appeal. The appeals therefore remain abated.

       Appellant Mahamet Keita has filed a motion requesting the Court to order the Harris
County District Clerk to file a supplemental clerk’s record with the Clerk of this Court.
According to appellant’s motion, the trial court entered an amended certification and
findings of fact and conclusions of law in each appeal, but the district clerk has not yet filed
a supplemental clerk’s record in either appeal. Ten days have passed without a response
from the State of Texas. See TEX. R. APP. P. 10.3(a). Accordingly, the Court grants
appellant’s motion.

       The Court orders the Harris County District Clerk to file a supplemental clerk’s
record in each appeal containing any amended certifications, findings, and orders signed
by the trial court pursuant to this Court’s June 3, 2021 abatement order.
      It is so ORDERED.

Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court

Date: August 3, 2021




                                             2